Appeal by defendant from a judgment of the Supreme Court, Kings County (Lagaña, J.), rendered January 21, 1981, convicting him of robbery in the first degree, criminal possession of a weapon in the second degree and reckless endangerment in the first degree, upon a jury verdict, and sentencing him to concurrent terms of imprisonment of 6 to 18 years, 3 to 6 years and 3 to 6 years, respectively. Judgment modified, on the law, by reducing the sentences imposed upon defendant’s convictions of criminal possession of a weapon in the second degree and reckless endangerment in the first degree, to terms of imprisonment of 2 to 6 years, all terms to rim concurrently. As so modified, judgment affirmed and case remitted to the Supreme Court, Kings County, for further proceedings pursuant to CPL 460.50 (subd 5). The facts have been considered and are determined to have been established. Under the Penal Law, the minimum sentences imposed upon the convictions of criminal possession of a weapon in the second degree and reckless endangerment in the first degree should have been one third of the maximum terms (see Penal Law, § 70.00, subd 3, par [b]; § 70.02, subd 1, par [b]; subd 4). Mollen, P. J., Gulotta, Weinstein and Thompson, JJ., concur.